Citation Nr: 0409617	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or necessary special home 
adaptations.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from September 1963 to February 
1967 and from May 1967 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has held 
that section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The veteran's representative argues that the RO has not issued a 
VCAA notice letter in connection with the claim for a certificate 
of eligibility for assistance in acquiring specially adapted 
housing or necessary special home adaptations.  

A certificate of eligibility for financial assistance in acquiring 
specially adapted housing may be provided if the veteran is 
entitled to compensation for permanent and total disability due 
to: (1) The loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity, or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, or 
a wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 
C.F.R. § 3.809(b) (2003) (italics added).  The phrase "preclude 
locomotion" is defined as the necessity for regular and constant 
use of a wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2003).  

In this case the veteran is service-connected for: depression (50 
percent); migraine headaches (50 percent); left below the knee 
amputation (40 percent); peptic ulcer disease (20 percent); right 
knee chondromalacia (10 percent); osteoarthritis of the right hip 
(10 percent); and, osteoarthritis of the left hip (10 percent).  
He has a combined schedular disability of 90 percent, effective 
February 8, 1991.  He has been awarded a total rating based on 
individual unemployability (TDIU) due to his service-connected 
disabilities.  He has also been awarded special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) 
on account of anatomical loss of one foot, effective March 18, 
1974.  Here, the veteran has been awarded a total disability 
evaluation due to his service-connected disability.  However, the 
current medical evidence does not address the issues whether his 
service-connected below the knee amputation exists "together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair."  

The representative argues that the veteran has not undergone a VA 
compensation examination since 1997.  The representative argues 
that the duty to assist under the VCAA of 2000 mandates a remand 
in order to obtain medical opinions on these issues.  

In his substantive appeal the veteran contends that he should be 
service-connected for arthritis of the shoulder, wrists and hands, 
which he argues is secondary to his service-connected left below 
the knee amputation.  He argues that these disabilities are linked 
to his claim for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or necessary 
special home adaptations.  These issues are inextricably 
intertwined with this issue.  Accordingly, this case is REMANDED 
for the following:  

1.  The VBA AMC should furnish the veteran a development letter 
for the issue on appeal and all other pending issues for service 
connection consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  Such notice should specifically 
apprise the veteran of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A record 
of his notification must be incorporated into the claims file.

2.  The VBA AMC should request veteran to identify the names, 
addresses, and dates of treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, who may possess 
additional records referable to treatment for his service-
connected disabilities and arthritis of the shoulder, wrists and 
hands, which he argues is secondary to his service-connected left 
below the knee amputation.  The veteran should provide all 
necessary written releases for these records.  If any of the 
identified records cannot be obtained the VBA AMC should notify 
veteran of such and described the efforts used in requesting these 
records.  The VBA AMC should perform any additional necessary 
development for the pending service connection issues required by 
the duty to assist under the VCAA of 2000.  

3.  The VBA AMC should adjudicate the issues of entitlement to 
service connection arthritis of the shoulder, wrists and hands.  
If any of these issues is denied and the veteran files a timely 
notice of disagreement, he should be provided a statement of the 
case and afforded the appropriate time to file a substantive 
appeal.  

4.  After completion of the #1-3, the VBA AMC should arrange for a 
VA examination to determine the nature and severity of the 
residuals associated with his service-connected disabilities.  The 
claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination, and the examination 
report must be annotated in this regard.  After a review of the 
claims file, it is requested that the examiner provide explicit 
responses to the following questions:

Which of the veteran's service-connected disability(ies) is/are 
permanent in nature?  Does the service-connected below the knee 
amputation exist "together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair?"  

Any opinions expressed by the medical examiner should be 
accompanied by a complete rationale.  


5.  After undertaking any necessary development in addition to 
that specified above, the VBA AMC should readjudicate the issue(s) 
on appeal.  If the benefits requested are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
applicable criteria pertinent to the veteran's claim, which has 
not been previously provided in the statement of the case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



